Case 1:19-cv-04834-JPH-TAB Document 10 Filed 06/01/20 Page 1 of 5 PageID #: 39




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

STEPHEN S. HART,                              )
                                              )
                        Plaintiff,            )
                                              )
                   v.                         )   No. 1:19-cv-04834-JPH-TAB
                                              )
MADISON CO. SHERIFF'S DEPT.,                  )
DANIEL J. KOPP,                               )
COURTENEY LEANNE STATON,                      )
SAMANTHA GREEN,                               )
                                              )
                        Defendants.           )

                                       ORDER

      Plaintiff Stephen Hart, an inmate at New Castle Correctional Facility,

filed this 42 U.S.C. § 1983 complaint alleging that the Defendants violated

various constitutional rights while investigating him for an ongoing criminal

state action. Because Mr. Hart is a prisoner, the Court must screen his

complaint. 28 U.S.C. § 1915A(a), (c).

                               I.    Screening Standard

      The Court must dismiss any claim that is frivolous or malicious, fails to

state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. 28 U.S.C. § 1915A(b). In screening a complaint, the

Court applies the same standard as when addressing a motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017). To survive dismissal,

      [the] complaint must contain sufficient factual matter, accepted as
      true, to state a claim for relief that is plausible on its face. A claim
      has facial plausibility when the plaintiff pleads factual content that
                                          1
Case 1:19-cv-04834-JPH-TAB Document 10 Filed 06/01/20 Page 2 of 5 PageID #: 40




      allows the court to draw the reasonable inference that the
      defendant is liable for the misconduct alleged.


Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

      A. The Complaint

      The complaint is brought under 42 U.S.C. § 1983. The complaint names

four defendants: (1) the Madison County Sheriff's Department; (2) Daniel Kopp,

Madison County Prosecutor; (3) Courtney Leanne Staton, Indiana Attorney

General; and (4) Samantha Mitchell Green, Madison County Prosecutor's

Office. Mr. Hart's allegations appear to stem from an ongoing criminal case. He

seeks monetary damages, dismissal of the ongoing criminal case, and a lifetime

no-contact order against Defendants.

      Mr. Hart alleges that in 2018, during the investigation part of his case, a

Madison County Sherriff's detective interrogated him without his counsel

present and threatened to make Mr. Hart's life a "living hell" if he didn't answer

the detective's questions. The detective told Mr. Hart that he did not need his

counsel present and to "quit asking."

      An initial hearing was held in September 2019, a year after Mr. Hart was

interrogated. Since the hearing, Mr. Hart has filed numerous motions for

discovery, a motion for speedy trial, and a motion to dismiss; the state court

denied his motions. Mr. Hart alleges that there is no evidence to prove any

type of wrongdoing. Mr. Hart further alleges that "all of this is still going on…"


                                        2
Case 1:19-cv-04834-JPH-TAB Document 10 Filed 06/01/20 Page 3 of 5 PageID #: 41




      B. Discussion

      For the reasons stated below, Mr. Hart's complaint must be dismissed.

      Any claim against the detective for violations of Mr. Hart's constitutional

rights during the interrogation must be dismissed. "[A] claim that an officer

coerced a witness to give incriminating evidence does not, at least standing

alone, violate the wrongly convicted person's due-process rights." Avery v. City

of Milwaukee, 847 F.3d 433, 439 (7th Cir. 2017); see also Chavez v. Martinez,

538 U.S. 760, 767 (2003) (no Fifth Amendment violation where statements

made in violation of Miranda are not admitted as testimony against defendant

in a criminal case); Hanson v. Dane Cty., Wis., 608 F.3d 335, 339 (7th Cir.

2010) ("We know from Chavez v. Martinez . . . that interrogation that yields

incriminatory evidence never used in court does not support an award of

damages."). The allegations do not identify any inculpatory statements that

were subsequently used against him in his ongoing criminal case.

      Furthermore, there is no actionable claim premised on the Sixth

Amendment right to the assistance of counsel, as no adversarial criminal

proceeding had been instituted against Mr. Hart during the time that he claims

he was denied access to a lawyer. Watson v. Hulick, 481 F.3d 537, 542 (7th

Cir. 2007) ("[I]nterrogation of a suspect before the filing of a charge, without

more, does not trigger the right to counsel."). Even if an adversarial proceeding

had been instituted, "the right to the effective assistance of counsel is

recognized not for its own sake, but because of the effect it has on the ability of

the accused to receive a fair trial." Eddmonds v. Peters, 93 F.3d 1307, 1313


                                         3
Case 1:19-cv-04834-JPH-TAB Document 10 Filed 06/01/20 Page 4 of 5 PageID #: 42




(7th Cir. 1996) (quoting Lockhart v. Fretwell, 506 U.S. 364, 369 (1993)).

Because the complaint describes the criminal case as ongoing and no trial has

presumably occurred, there is no actionable Sixth Amendment claim.

      Any claim seeking dismissal of any pending criminal charges or

enforcement of Mr. Hart's speedy trial rights must be dismissed. To the extent

that he maintains that his custody is pursuant to a conviction in a state court,

he must seek relief in a petition for habeas corpus pursuant to 28 U.S.C. §

2254; to the extent that he claims that his pre-trial detention is in violation of

the Constitution and laws of the United States, he must seek relief in a petition

filed pursuant to 28 U.S.C. § 2241. See Muhammad v. Close, 540 U.S. 749,

750 (2004) (per curiam) ("Challenges to the validity of any confinement or to

particulars affecting its duration are the province of habeas corpus; requests

for relief turning on circumstances of confinement may be presented in a §

1983 action.").

      Last, the complaint does not allege any improper conduct by several of

the defendants. Merely naming Madison County Prosecutors and the Indiana

Attorney General in the caption of the complaint is not enough. See Collins v.

Kibort, 143 F.3d 331, 334 (7th Cir. 1998) ("A plaintiff cannot state a claim

against a defendant by including the defendant's name in the caption.").

Similarly, the complaint does not allege any constitutional injury caused by the

Sherriff's Department through a written policy, widespread practice or custom,

or act of a final decisionmaker. See Levy v. Marion Cty. Sheriff, 940 F.3d 1002,

1010 (7th Cir. 2019); see also Monell v. Dep't of Soc. Servs. of City of New York,


                                         4
Case 1:19-cv-04834-JPH-TAB Document 10 Filed 06/01/20 Page 5 of 5 PageID #: 43




436 U.S. 658 (1978). Accordingly, any claims against these defendants must

be dismissed.

      Giving Mr. Hart's complaint a liberal construction, the Court cannot

discern within it any plausible federal claim against any defendant. See United

States v. Lockheed-Martin Corp., 328 F.3d 374, 378 (7th Cir. 2003) ("Rule 8(a)

requires parties to make their pleadings straightforward, so that judges and

adverse parties need not try to fish a gold coin from a bucket of mud.").

                      II.   Directing Further Proceedings

      Mr. Hart shall have through July 1, 2020 to file an amended

complaint or otherwise show cause why Judgment consistent with this

Entry should not issue. Failure to do so in the time allotted will result in

the dismissal of this action without further notice or opportunity to show

cause. SO ORDERED.

Date: 6/1/2020




Distribution:

STEPHEN S. HART
106096
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362




                                        5
